Citation Nr: 1231544	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for lung cancer, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for bone metastasis, right L3 vertebral body (claimed as third vertebrae in the back), as secondary to lung cancer, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for bone metastasis, left clavicle, as secondary to lung cancer, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from September 1968 to December 1969, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).

Prior to his death, the Veteran requested a Travel Board hearing and testified at a hearing conducted in July 2010.  In March 2012, the Veteran declined an opportunity to testify before the Board at a second hearing.    


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1968 to December 1969.

2.	In August 2012 the Board learned that the appellant died in July 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), as codified at 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Under 38 U.S.C.A. § 5121A (West Supp. 2011), a person who would be eligible for accrued benefits may be substituted for a veteran who dies during the pendency of an appeal.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  
The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



		
	                                                   BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


